Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 1, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  141101(39)                                                                                           Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  CHARLES WILLIAMS,                                                                                        Brian K. Zahra,
           Plaintiff-Appellee,                                                                                        Justices


  v                                                                 SC: 141101
                                                                    COA: 290255
                                                                    Wayne CC: 08-014804-NO
  CITY OF DETROIT,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s October 8,
  2010 order is considered, and it is GRANTED. We VACATE our order dated October 8,
  2010. On reconsideration, the application for leave to appeal the February 25, 2010
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  The parties may file supplemental briefs within 42 days of the date of this order, but they
  should not submit mere restatements of their application or reconsideration motion
  papers.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 1, 2011                       _________________________________________
         d0329                                                                 Clerk